Citation Nr: 1710162	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1959 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The case was later transferred to the St. Louis, Missouri, Texas Regional Office (RO) and then to the San Juan, Puerto Rico Regional Office (RO).  

The Board notes that a claim of entitlement to service connection for a psychiatric disorder (characterized as a nervous condition) was previously denied in a March 1972 rating decision.  New and material evidence was not received within a year of notice of the decision.  38 C.F.R. § 3.156(b) (2016).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.  In August 2009, relevant service personnel records that were not associated with the evidence of record at the time of the prior denial were obtained.  As such, VA must reconsider the Veteran's claim without regard to the finality of the March 1972 rating decision.  38 C.F.R. § 3.156(c).

In the May 2012 substantive appeal (via VA Form 9), the Veteran requested a videoconference hearing before the Board.  This hearing was scheduled for May 8, 2013; however the Veteran failed to appear.  No explanation was provided for the failure to appear, and neither the Veteran nor his representative has requested that the hearing be rescheduled.  Accordingly, the Board finds that the hearing request is withdrawn, and the Board will continue with the appeal.  38 C.F.R. § 20.704(d).

In March 2015, the Board remanded this appeal for further development.

This appeal has been advanced on the Board's docket. 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Where the Board orders VA to provide a medical examination or opinion, the resultant examination or opinion must be adequate.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  A VA medical examination or opinion is adequate if it is thorough and contemporaneous, considers the veteran's prior medical examinations and treatment, and describes the disability in sufficient detail so that the Board's evaluation is fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  However, the United States Court of Appeals for Veterans Claims has made clear that before the Board may rely on a VA medical examiner's opinion to decide a claim, all relevant information that may be reasonably be obtained should be obtained.  See 38 U.S.C.A. § 5103A; Jones v. Shinseki, 23 Vet. App. 382, 388-89 (2010) (discussing Green v. Derwinski, 1 Vet. App. 121 (1991) and Daves v. Nicholson, 21 Vet. App. 46 (2007), which held that where a medical examiner specifically identified additional information that would facilitate a more conclusive opinion, the duty to assist required VA to at least investigate the feasibility of providing that information).

In March 2015, the Board remanded this appeal to, inter alia, obtain a VA medical opinion as to the etiology of the Veteran's current psychiatric disorder.  The opinion was authored by a VA psychiatrist in August 2016.  Upon review of the opinion, the Board notes that the author provided the following response to several questions: 

There is insufficient information to provide an etiologic opinion without resulting to mere speculation.  The inability to provide a definitive opinion was due to a need for further information.

A VA medical opinion is not inadequate merely because a medical examiner stated that he or she cannot reach a conclusion without resort to mere speculation.  Jones, 23 Vet. App. at 391 (citing Roberts v. West, 13 Vet. App. 185, 189 (1999)).  However, in this instance, the author's reference to "a need for further information" was ambiguous as to whether it referred to information that might have been gathered in service or soon thereafter, or further information that could have been obtained at the time of the report.  See Jones, 23 Vet. App. at 391-92; August 2016 VA medical opinion.

Accordingly, on remand, the author of the August 2016 VA medical opinion should be asked to identify what type of information would be needed to answer the question in each instance where he wrote that there was "a need for further information."  Thereafter, the AOJ should attempt to obtain the information described, to include contacting the Veteran for further information, clarification, or authorization to obtain records, and then, if needed, the claims file should be returned to the author of the August 2016 VA medical opinion to review the new evidence and provide supplemental answers.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to the author of the August 2016 VA medical opinion for an addendum opinion.

The Board notes that for several answers in the August 2016 VA medical opinion the author provided the following response: "There is insufficient information to provide an etiologic opinion without resulting to mere speculation.  The inability to provide a definitive opinion was due to a need for further information."

The Board has found that the author's reference to "a need for further information" was ambiguous as to whether it referred to information that may have been gathered in active service or soon thereafter, or further information that could have been obtained at the time of the report.

Accordingly, the Board asks that in each instance where the author wrote that there is "a need for further information," the author identify what type of information would be needed.

2.  Thereafter, the AOJ should make reasonable efforts to obtain the information identified by the author in the addendum opinion.

If necessary, the Veteran should be contacted for additional information, clarification, or authorization to obtain pertinent records from private medical providers.  All efforts to obtain this information should be documented in the claims file.

3.  If necessary, after any additional information has been obtained, the claims file should be returned to the author of the August 2016 VA medical opinion so that the new evidence may be reviewed and supplemental answers be provided.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




